HEDRICK, Chief Judge.
We are unaware of any rule that authorizes any judge, pursuant to a motion made in the cause, to order the payment of prejudgment interest or postjudgment interest on a judgment entered more than four years before the motion in the cause is made.
We hold Judge Llewellyn had no authority to entertain or allow the motions in this case, and said motions should have been dismissed. Home Health and Hospice Care, Inc. v. Meyer, 88 N.C. App. 257, 362 S.E.2d 870 (1987). However, we treat the order denying the motions as one dismissing them, and affirm it.
Affirmed.
Judges COZORT and LEWIS concur.